                                                                                    Exhibit B
         Case 2:19-cv-00838-DSC Document 1-2 Filed 07/12/19 Page 1 of 1
                 Detail of Plaintiff's various claims under Pennsylvania
                 Law

3 P.S. Section 459-101 to 1205 – This Allegation includes the entirety of what is known and
cited as the Pennsylvania “Dog Law”

3 P.S. Section 501: Loss of livestock from rabies caused by bite of dog

3 P.S. Section 531: Dogs worrying or accustomed to worry sheep

3 P.S. Section 532: How damages recovered

34 Pa. C.S.A. sections 2381: Dogs pursuing, injuring or killing games or wildlife

34 Pa. C.S.A. sections 2382: Training dogs on Small Game

34 Pa. C.S.A. sections 2383: Dogs pursuing, injuring or killing big game

34 Pa. C.S.A. sections 2384: Declaring dogs public nuisances

34 Pa. C.S.A. sections 2385: Destruction of dogs declared public nuisances

34 Pa. C.S.A. sections 2386: Penalties

34 Pa. C.S.A. Section 2941: Dog training areas

34 Pa. C.S.A. Section 2942: Special retriever training areas

34 Pa. C.S.A. Section 2943: Field dog trials

34 Pa. C.S.A. Section 2944: Field dog trials for retrievers

34 Pa. C.S.A. Section 2945: Fox chasing
